Title: To Thomas Jefferson from George Gilmer, 13 April 1781
From: Gilmer, George
To: Jefferson, Thomas



Dear Sir
13 April 1781 Charlottesville

Revolutions indeed. Yesterday George Twyman, C. L. Lewis, James Marks, and Isaac Davis mounted the rostrum, the two latter were returned delegates for the once favored County of Albemarle, Colo. Joseph Cabell, Senator for this district. This day a change took place in our Military department. Colo. John Coles  resigned, Capt. John Marks promoted. Colo. Nicholas Lewis resigned, Thos. Walker Junr. promoted, the first County Lieutenant, second Colonel. The courts failing to promote in the line will occasion numberless resignations. Reuben Lindsay, John Marks and James Minor Commissioners.
Happy the man who can feal himself adequate to the rapid changes in his sphere of life, this day moving in the Congregation of groans, the next wishing to become a Legislature. The two [who] had Confederated to blend their forces together had the In’t [Interest?]. Twyman and C. L. L. would have been returned but they could not hang together. Party business seems to be propagating very rapidly. I long to behold the period when you may with propriety retreat to Montchello, but for your Countrys sake I hope you’l persevere to labor for its Salvation in your present Station so long as your country shall have virtue enough to continue you. The envious only hate that excellence they can not reach. Heavens inspire every one with that Laudable ambition of serving their Country as you have done, [without] one self interested motive.
Do you ever see Rickman? Is he in office? My friend Mr. Harmer has at Mr. Gaits a Chest of books. Should your Waggon come up with a light load, at any time you’l oblige him and greatly serve me by permitting them to a place. Lucy unites in most sublime Compliments to Lady & famely with your most Obet. Humble Servant,

George Gilmer

